El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Estando en tramitación la demanda de una esposa para que su marido le pague alimentos, solicitó la mujer que la corte le concediese alimentos provisionales mientras se resol-vía su reclamación principal y la corte se los concedió. Contra esta resolución se interpuso la presente apelación cuya deses-timación se nos pide por el fundamento de no ser apelable tal resolución interlocutoria.
La apelación interpuesta no está autorizada por el artículo 84 de la Ley de Procedimientos Legales Especiales (Comp. *161911, 1623) ni por el artículo 295 del Código de Enjuicia-miento Civil, pues no se trata de sentencia definitiva pronun-ciada en el procedimiento especial de alimentos ni de ninguno de los casos a que se refiere el párrafo tercero del artículo citado, por lo que esta apelación debe ser desestimada.